392 F.2d 978
Kenneth Scott BOEHM, Appellant,v.UNITED STATES of America, Appellee.
No. 25289.
United States Court of Appeals Fifth Circuit.
April 30, 1968.

Kolander & Templeton, Amarillo, Tex., Robert L. Templeton, Amarillo, Tex., of counsel, for appellant.
Alex H. McGlinchey, Asst. U.S. Atty., Fort Worth, Tex., for appellee.
Before RIVES, BELL and GOLDBERG, Circuit Judges.
PER CURIAM:


1
It appearing that the within case is controlled by Marchetti v. United States, 1968, 390 U.S. 39, 88 S.Ct. 697, 19 L.Ed.2d 889; and Grosso v. United States, 1968, 390 U.S. 62, 88 S.Ct. 709, 716, 19 L.Ed.2d 906, the judgment of conviction is reversed and the case is remanded to the District Court for dismissal.


2
Reversed and remanded with direction.